
TIMBERLAND

PURCHASE AND SALE AGREEMENT

FOR THE MORTON, LEWIS COUNTY, WASHINGTON TIMBERLANDS

by and between

PLUM CREEK TIMBERLANDS, L.P.,

As Seller

and

POPE RESOURCES, A Delaware Limited Partnership,

 

--------------------------------------------------------------------------------

  As Purchaser   Dated the ___ day of December, 2003






--------------------------------------------------------------------------------




TIMBERLAND
PURCHASE AND SALE AGREEMENT
FOR THE MORTON, LEWIS COUNTY, WASHINGTON TIMBERLANDS

        THIS AGREEMENT is made and entered into this ___ day of December, 2003,
by and among PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership, as
successor by merger to Plum Creek Timber Company, L.P., a Delaware limited
partnership (“Seller”) whose address is 999 Third Avenue, Suite 4300, Seattle,
Washington 98104, and POPE RESOURCES, A Delaware Limited Partnership whose
address is 19245 Tenth Avenue Northeast, Poulsbo, Washington 98370-0239
(“Purchaser”).

        Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser approximately 3,297 acres of timberland and associated property and
assets located in the State of Washington, known as the Morton, Lewis County,
Washington Timberlands. In consideration of the mutual covenants set forth in
this Agreement, the receipt and sufficiency of which are acknowledged, and
subject to all terms of this Agreement, the parties agree as follows:

        1.             Purchase and Sale of Assets. Subject to the contingencies
and other terms and conditions contained herein, Seller agrees to sell and
Purchaser agrees to purchase the Assets (as defined in Paragraph 1.6), as
follows:

                                1.1          Timberlands. All of Seller’s right,
title and interest in and to certain real property owned by Seller in Lewis
County, Washington, as further described on Exhibit “A” attached hereto and
incorporated herein by this reference (“Real Property”), together with all other
rights and interests related or appurtenant thereto, including but not limited
to all of Seller’s right, title, and interest (i) in and to the merchantable and
unmerchantable timber, growing, lying, standing or felled, timber interests and
timber rights located on or appurtenant to the Real Property; (ii) in and to any
mineral, sand, oil, gas, hydrocarbon substances and gravel and other hard rock
rights on and under the Real Property not previously severed by Seller’s
predecessors in interest; and (iii) in and to any development rights, air
rights, water, water rights, ditch and ditch rights appurtenant to the Real
Property (collectively, all property described in this Paragraph 1.1 is herein
called the “Timberlands”).

                                1.2          Access Rights and Easements. All
rights and interests of Seller in and to any access rights, rights-of-way and
easements appurtenant to or benefiting the Timberlands and listed in Schedule
1.2 (“Access Rights and Easements”).

                                1.3          Maps and Records. All records and
information in Seller’s possession or control used in connection with or
pertaining to the Timberlands, including, without limitation, Seller’s records
and information relating to timber inventories, timber management and operations
reports, records relating to title matters, current agreements, roads, current
easements and access rights, and environmental conditions, maps, Road
Maintenance and Abandonment Plan, wildlife survey results, biological studies,
open Forest Practice Applications (including any FPAs where any reforestation or
other continuing forestland obligations remain uncompleted), aerial photos,
plans, drawings, specifications, renderings, engineering studies, surveys,  and
electronic timber inventory data solely concerning the
Timberlands (collectively, the “Maps and Records”). The term “Maps and Records”
shall include all information, documents, records, maps, reports, due diligence
materials, including, without limitation, surveys, forest management records,
and wildlife and fisheries reports, received by Seller from the State Department
of Natural Resources (“DNR”) in connection with Seller’s acquisition of the
Timberlands from the DNR in 2001.






--------------------------------------------------------------------------------




                                1.4          Assets. The Timberlands, Access
Rights and Easements and Maps and Records are sometimes collectively referred to
as the “Assets.” 

                                1.7          Possession. Purchaser shall be
entitled to possession of the Assets upon Closing.

                2.             Purchase Price and Terms.

                                2.1          Purchase Price. The purchase price
for the Assets is Eight Million Five Hundred Five Thousand Dollars
(US$8,505,000) (“Purchase Price”).

                               2.2          Earnest Money.  Upon full execution
hereof, Purchaser shall place into the escrow with the Escrow Agent (defined
below) the amount of Two Hundred Fifty Thousand Dollars (US$250,000), in cash or
by wire transfer or otherwise immediately available federal funds paid or
delivered as earnest money (the “Earnest Money”) in part payment of the Purchase
Price for the Assets. The Earnest Money shall be invested by Escrow Agent in an
interest-bearing account mutually acceptable to the parties, with all interest
earned thereon being for the account of Purchaser. The Earnest Money shall be
refunded to Purchaser if this Agreement terminates for any reason other than
Purchaser’s failure to close without legal excuse. The Earnest Money shall
constitute Seller’s sole and exclusive remedy in the event Purchaser fails to
close this transaction without legal excuse.

                                2.3          Payment of Purchase Price. At
Closing, Purchaser shall pay Seller in cash or by wire transfer or otherwise
immediately available federal funds the entire Purchase Price, of which the
Earnest Money receipted herein is a part. The value of the Access Rights and
Easements and Maps and Records is included in the value allocated to the
Timberlands, which is 100% of the Purchase Price.

                3.             Closing. Subject to the provisions of Paragraph
14.1(h), Closing (“Closing”) shall occur at the offices of Transnation Title
Insurance Company, 1200 Sixth Avenue, Seattle, Washington 98101 (“Escrow Agent”)
on or before January 9, 2004, unless such date is extended by written agreement
of the parties.

                4.             Representations and Warranties of Seller. Seller
represents and warrants to Purchaser that except as disclosed in a Schedule or
Schedules hereinafter described:

                                4.1          Organization. Seller is a limited
partnership duly organized and validly existing under the laws of the State of
Delaware.




3

--------------------------------------------------------------------------------




                                4.2          Good Standing. Seller is qualified
to do business in the State of Washington.

                                4.3          Power and Authority for
Transaction. Seller has the power and authority to execute, deliver and perform
this Agreement and the transactions contemplated herein in accordance with the
terms hereof.

                                4.4          Authorization. The execution and
delivery by Seller of this Agreement and the due consummation of the
transactions contemplated herein have been duly and validly authorized by all
necessary partnership actions on the part of Seller and this Agreement
constitutes a valid and legally binding agreement of Seller.

                                4.5          No Violation or Conflicts. Neither
the execution and delivery of this Agreement by Seller nor the consummation by
Seller of the transactions contemplated herein (i) constitute a violation of
Seller’s certificate of limited partnership or limited partnership agreement, or
(ii) result in the breach of or the imposition of any lien on any Assets
pursuant to, or constitute a material default under, any indenture or bank loan
or credit agreement or other agreement or instrument to which Seller is a party
or by which it or its property may be bound or affected. Except for consents or
approvals which will have been obtained or actions which will have been taken on
or prior to the Closing Date, and except for consents, approvals, authorizations
or actions described in Paragraph 16.2, no consent, approval, authorization or
action by any governmental authority, or any person or entity having legal
rights against or jurisdiction over Seller, is required in connection with the
execution and delivery by Seller of this Agreement or the consummation by Seller
of the transactions contemplated herein.

                                4.6          No Defaults. To Seller’s knowledge,
the Access Rights and Easements are valid and in full force and effect, and no
event has occurred or is claimed to have occurred which may render unenforceable
or permit the termination of any of the Access Rights and Easements. To Seller’s
knowledge, neither Seller nor, to Seller’s knowledge, any other party thereto
has breached or violated or is claiming Seller has breached or violated any
provision of, or is in default or is claiming Seller is in default in any
respect under, the terms or conditions of any Access Right or Easement. Except
as disclosed on Schedule 1.2, the Access Rights and Easements are assignable to
Purchaser without consent.

                                4.7          Condemnation Proceedings. Subject
to Paragraph 14.1(e), no condemnation proceeding is pending or, to the knowledge
of Seller, threatened which affects or could reasonably be expected to affect
the Timberlands.

                                4.8          Environmental Matters. To Seller’s
knowledge, Seller warrants that:

                                (a)          the Timberlands are not nor have
they at any time been used for or suffered the generation, transportation,
management, handling, treatment, storage, manufacture, emission disposal,
release or deposit of any hazardous substances or fill or other material
containing hazardous substances in material violation of applicable laws;




4

--------------------------------------------------------------------------------




                                (b)          there are no underground storage
tanks on the Timberlands;

                                (c)          Seller has not received written
notification from any third party, including, but not limited to, any
governmental agency, alleging that Seller, with respect to the management and
operations of the Timberlands, and/or the Timberlands are not materially in
compliance with, may require remediation under, or be subject to liability under
applicable environmental laws; and

                                (d)          there are no hazardous substances
in, on or under the Timberlands or any part thereof that are in violation of
applicable environmental laws except for such violations as would not
(individually or in the aggregate) be material.

                Except as to matters covered by Seller’s warranty set forth in
this Paragraph 4.8, Purchaser releases Seller from all costs, losses,
liabilities, obligations and claims, of any nature whatsoever, known and
unknown, that Purchaser may have against Seller or that may arise after the date
of Closing based in whole or in part upon (i) Seller’s failure to comply with
any environmental laws applicable to the Timberlands; or (ii) the presence,
release or disposal of any hazardous substance, solid waste, or any other
environmental contamination on, within, or from the Timberlands before, as of,
or after the Closing Date. The above-referenced release does not cover or apply
to any statutory or common law claim for contribution or indemnity that may
arise to the extent Purchaser suffers any liabilities or obligations from future
claims of any governmental agency arising out of (i) or (ii) above, or any
claims, costs, losses, liabilities, or obligations arising out of the activities
of Seller or its agents, contractors or employees on, in, under or about the
Timberlands after the Closing Date. As used herein, the term “environmental
laws” shall mean all applicable federal, state or local laws, rules,
regulations, governmental permits or other binding determinations of any
governmental authority relating to or addressing the environment, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, as amended (“CERCLA”), and the Resource Conservation and Recovery
Act, as amended (“RCRA”), the Toxic Substances Control Act, as amended (“TSCA”),
the Clean Water Act, as amended (“CWA”), the Clean Air Act, as amended (“CAA”),
and the Oil Pollution Control Act of 1990, as amended (“OPA”). As used herein,
the terms “hazardous substance” and “release” (as it relates to the release of
hazardous substances as opposed to the release of claims) have the meanings
specified in CERCLA and the terms “solid waste” and “disposal” (or “disposed”)
have the meanings specified in RCRA. If either CERCLA or RCRA is amended to
broaden the meaning of any term defined thereby, the broader meaning shall apply
to this Paragraph 4.8 after the effective date of the amendment. Moreover, to
the extent that Washington law establishes a meaning for “hazardous substance,”
“release,” “solid waste,” or “disposal” that is broader than that specified in
either CERCLA or RCRA, the broader meaning shall apply.




5

--------------------------------------------------------------------------------




                                4.9          Suits, Actions or Proceedings.
There is (i) no court or administrative decision, permit, moratorium, judgment
or order against Seller or specifically involving the Timberlands which
materially and adversely affects the value of the Timberlands or the operations
of the Timberlands as they are currently being operated; and (ii) no legal,
administrative or other suit, action, proceeding or arbitration, or governmental
investigation pending or, to the knowledge of Seller, threatened against Seller
or specifically involving the Timberlands which would reasonably be expected to
materially and adversely affect the value of the Timberlands or the operations
of the Timberlands as they are currently being operated. There is no suit,
action, claim, arbitration or other proceeding pending, or to the knowledge of
Seller, threatened before any court or governmental agency, which may result in
the restraint or prohibition of the consummation of the transactions
contemplated by this Agreement.

                                4.10        Broker Fees. Seller has engaged
Forestland Marketing /Troy Dana/Mike Flanagan (collectively, “Broker”) as its
broker, agent or finder with respect to this transaction, and Seller shall pay
Broker at Closing all brokerage fees, agents’ commissions and/or finders’ fees
owed to Broker in connection with the transaction contemplated herein. Purchaser
shall have no liability or obligation to pay Broker any commissions or fees.
Purchaser and Seller each represent and warrant to the other that no other
broker, agent or finder, licensed or otherwise has been engaged by it,
respectively, in connection with the transaction contemplated by this Agreement.
In the event of any such claim for broker’s, agent’s or finder’s fee or
commission for any broker, agent or finder other than the Broker in connection
with the negotiation, execution or consummation of this transaction, the party
upon whose alleged statement, representation or agreement such claim or
liability arises shall indemnify, hold harmless and defend the other party from
and against such claim and liability, including without limitation, reasonable
attorney’s fees and court costs. Purchaser and Seller acknowledge that the
representations and warranties contained in this Paragraph shall survive the
Closing.

                                4.11        Compliance. Seller has not received
written notification from any governmental agency alleging that the Timberlands
or the use or condition thereof are not presently in compliance with applicable
laws and Seller has no knowledge of any such violations relating to the
Timberlands or the use or condition thereof. To Seller’s knowledge, Seller
maintains the Assets in material compliance with all applicable laws,
ordinances, codes, permits, approved Forest Practices Applications, and
regulations. Seller has not engaged in any timber harvest operations on the
Timberlands since September 29, 2003.

                                4.12        Marketable Title. Seller has good
and marketable title to the Assets and at Closing such Assets will be free and
clear of all liens, security interests, charges and encumbrances except, in the
case of the Timberlands, Permitted Exceptions defined in Paragraph 7(c).

                                4.13        Unrecorded Encumbrances; Ongoing
Rights. There is currently and shall prior to Closing be no timber cutting or
harvesting activity on or removal of any timber from the Timberlands. Except for
the Forest Practice Application disclosed in Schedule 4.13, the Timberlands are
not subject to any contracts, leases, cutting rights, logging, stumpage or other
agreements, timber contracts or deeds, licenses, restrictive covenants, Forest
Practice Applications, permits, tenancies, easements or reservations except
those encumbrances of public record. Seller warrants that it shall not sell,
mortgage or otherwise transfer the Assets or any portion thereof or interest
therein, or modify, waive any rights under or terminate any Access Rights and
Easements, breach or violate any terms or conditions in any Access Rights and
Easements, or enter into any agreements, create any liens, claims, restrictions
or encumbrances, or grant any rights or interests in or pertaining to the Assets
or release or terminate any existing rights benefiting the Assets without the
prior written consent of Purchaser, which shall not be unreasonably withheld.
Seller has provided Purchaser with a copy of the FPA listed on Schedule 4.13.




6

--------------------------------------------------------------------------------




                                4.14        No Adverse Claims. Except as to
matters of public record, to Seller’s knowledge, the Timberlands are not subject
to any rights of persons in possession or persons making use thereof which would
reasonably be expected to have a material adverse effect on the value of the
Timberlands, nor has Seller received any notice that that the Timberlands are
subject to any claim of adverse possession or prescriptive easement.

                                4.15        ESA. To Seller’s knowledge, there
are no (i) endangered or threatened species (as defined or listed under federal
law) nor any nesting site(s) or habitat of or waterways containing any such
species located on or proximate to the Timberlands, or (ii) areas of the
Timberlands within any “owl circles,” which would materially and adversely
affect the harvesting of the timber on the Timberlands.

                                4.16        Tribal Rights. Seller has not
received written notice from any aboriginal or Native American tribe (or
representative thereof) of any rights or claims of such tribe that relate to the
Timberlands.

                                4.17        Timber Harvest Obligations. Except
for approximately 65 acres located within the Timberlands in the area shown on
the map attached hereto as Exhibit “B” for which an obligation remains to plant,
(i) all timber harvest excise taxes, costs and liabilities associated with any
prior harvesting and removal of timber or other natural resources from the
Timberlands have been fully paid, and (ii) all other liabilities and obligations
arising out of the use, ownership or possession of the Timberlands (including,
without limitation, the removal of timber or other natural resources) prior to
Closing will be fully paid and performed by Seller on or before Closing.

                5.             Representations and Warranties of Purchaser.
Purchaser represents and warrants to Seller that:

                                5.1        Organization. Purchaser is a limited
partnership duly organized and validly existing under the laws of the State of
Delaware, and has the partnership power to enter into this Agreement and to
carry out the transactions contemplated herein in accordance with the terms
hereof.




7

--------------------------------------------------------------------------------




                                5.2.        Authorization; No Violation or
Conflicts. The execution and delivery of this Agreement by Purchaser and the due
consummation of the transactions contemplated herein have been duly and validly
authorized by all necessary partnership action on the part of Purchaser, and
this Agreement constitutes a valid and legally binding agreement of Purchaser.
Neither the execution and delivery of this Agreement by Purchaser nor the
consummation by Purchaser of the transactions contemplated herein constitute a
violation of Purchaser’s agreement of limited partnership or other
organizational documentation or agreements or result in the breach of, or the
imposition of any lien on any assets of Purchaser pursuant to, or constitute a
default under, any indenture or bank loan or credit agreement, or other
agreement or instrument to which Purchaser is a party or by which it or any of
its properties may be bound or affected. Except for consents, approvals, or
authorizations which will have been obtained or actions which will have been
taken on or prior to the Closing Date, no consent, approval, authorization or
action by any governmental authority or any person or entity having legal rights
against or jurisdiction over Purchaser is required in connection with the
execution and delivery by Purchaser of this Agreement or for consummation by
Purchaser of the transactions contemplated herein.

                                5.3        Broker Fees. Purchaser has not
employed any broker, agent or finder, or incurred any liability for any
brokerage fees, agents’ commissions or finders’ fees, in connection with the
transactions contemplated herein.

                                5.4        Suits, Actions or Proceedings.
Purchaser has no knowledge of any suit, action, arbitration or other proceeding
pending before any court or governmental agency, which may result in the
restraint or prohibition of the consummation of the transactions contemplated by
this Agreement.

                6.             Survival; Cushion Against Claims; Knowledge;
Materiality.

                                6.1        Survival. The respective
representations and warranties of Seller and Purchaser contained herein or in
any Schedule, certificate or other instrument delivered by or on behalf of such
party pursuant to this Agreement, including the environmental matters set forth
in Paragraph 4.8, shall survive the Closing for a period of twelve (12) months
and thereafter shall expire and terminate, and each party shall be forever
released from liability to the other based upon such representations and
warranties except as to matters for which notice has been given by a party of
the inaccuracy or breach of any representation or warranty on or prior to such
termination date. The representations and warranties of Seller contained in
Paragraph 4.12 and in any deeds or assignment instruments transferring the
Assets shall not be subject to the terms of this Paragraph 6.1.

                                6.2        Seller’s Knowledge Defined.
“Knowledge” as used in this Agreement with respect to the Seller shall mean
actual current knowledge (as opposed to constructive or imputed knowledge) of
the fact or matter in question by any officer of the Seller or by David Crooker;
Michael Yeager, Director Land Management, Lee Spencer, Resources Manager, and
Gregg Lewis, Forester.




8

--------------------------------------------------------------------------------




                                6.3        Materiality Defined. “Material” or
“materiality” or “materially” or “materially and adversely affect” as used in
this Agreement with respect to Seller shall mean a claim, encumbrance or
occurrence (including without limitation a breach of warranty or violation by
Seller) that could lessen the value of the Assets by, or cause damages of, at
least $25,000.00.

                7.            Condition of Title and Title Insurance.

                              (a)  As of the date of closing, title to the
Timberlands is to be free of all encumbrances or defects except those listed in
the preliminary commitments for title insurance deemed to be Permitted
Exceptions as described below. Monetary encumbrances and any encumbrances
arising after the date of this Agreement not caused by or approved in writing by
Purchaser shall not be deemed to be Permitted Exceptions and shall be discharged
by Seller and be paid from Seller’s funds at Closing. The following shall not be
deemed encumbrances or defects and shall be deemed to be Permitted
Exceptions: rights reserved in federal patents or state deeds, building or use
restrictions consistent with current zoning, and rights previously reserved for
minerals, metals and ores of every kind and nature (excluding sand, rock and
gravel), and previously reserved rights for oil, gas and other hydrocarbons.

                             (b)  At closing, Seller shall, at Seller’s expense,
cause the Transnation Title Insurance Company to furnish to Purchaser a standard
form ALTA Owner’s or Purchaser’s Policy of Title Insurance (policy form 1970-B
or other available form approved by Purchaser) in the amount of the Purchase
Price for the Timberlands insuring the title to the Timberlands in Purchaser,
subject only to the Permitted Exceptions and any liens or encumbrances suffered
or incurred by Purchaser (“Title Policy”). Purchaser shall be entitled to obtain
at closing, at Purchaser’s cost, such special endorsements to the Title Policy
as Purchaser may reasonably request.

                             (c)  Seller has provided a copy of the preliminary
commitments for title insurance for the Timberlands, together with copies of the
exception documents referenced therein. Purchaser shall have until close of
business on the date that is ten (10) business days after the date of mutual
execution and delivery of this Agreement to notify Seller of any objections
Purchaser has to any matters shown or referred to in the title commitments. Any
title encumbrances or exceptions that are set forth in the title commitments to
which Purchaser does not object during the period specified, except the
encumbrances that Seller is required to remove under Paragraph 7(a) above, shall
be deemed to be permitted exceptions to the status of Seller’s title (the
“Permitted Exceptions”). With regard to items to which Purchaser does object
within the period specified, Seller shall attempt to cure and remove such items
prior to Closing. If Seller is unable or fails to cure or remove such items by
the date that is five (5) days after the date Purchaser gives notice of such
objection, Seller shall notify Purchaser thereof by the expiration of such 5-day
period, and Purchaser may either waive its objection and proceed with closing,
or terminate this Agreement by written notice to Seller no later than the date
that is five (5) days after the date Purchaser receives such notice from Seller
(or if Seller is unable or fails to timely cure or remove such items or give
such notice to Purchaser, no later than ten (10) days after Purchaser gives its
notice of objection). If Purchaser fails to give such notice to Seller within
the time specified, the objection(s) shall be deemed waived by the Purchaser. If
any supplements to any of the title commitments are issued after the date of
this Agreement, Purchaser shall have until the later of (i) the expiration of
the initial ten (10) business day title review period, or (ii) five (5) business
days after receipt of such supplement, to notify Seller of Purchaser’s objection
to any such matters shown therein, and if such notice is not given within such
period, Purchaser shall be deemed to have accepted such matters, except the
encumbrances that Seller is required to remove under Paragraph 7(a) above, as
Permitted Exceptions. If Seller is unable or fails to cure or remove such items
by the required date for Closing, Seller shall notify Purchaser thereof at least
two (2) business days prior to such required date for Closing, and Purchaser may
either waive its objection thereto and proceed with closing, or terminate this
Agreement by written notice to Seller no later than the required date for
Closing.




9

--------------------------------------------------------------------------------




                8.             Condition of Property; Subsequent Acts.

                                8.1        Limitation on Representations.
Purchaser agrees that neither Seller nor its agents, officers, employees or
assigns shall be held to any covenant or representation respecting the condition
of the Timberlands or any improvements thereon, nor shall Purchaser or Seller or
the assigns of either be held to any covenant or agreement for alterations,
improvements or repairs unless the covenant, representation or agreement relied
on is contained herein or expressly or impliedly in the deeds or instruments
transferring any of the Assets or is in writing and attached to and made a part
of this Agreement.

                                8.2        Limitation of Warranties. Except for
the representations and warranties made in this Agreement or contained,
expressly or impliedly, in the deeds or instruments transferring any of the
Assets, Purchaser specifically acknowledges and agrees that (i) Seller does not
make any representations or warranties of any kind whatsoever, either express or
implied, with respect to the Timberlands; and (ii) the Timberlands are sold to
Purchaser in an “AS IS” and “WITH ALL FAULTS” condition as of the Closing Date,
including without limitation the stability of soils, suitability for any
construction or development, encroachment or boundary questions, drainage,
availability of utilities, zoning, quantity, quality, acreage, access and
similar matters. Purchaser assumes the risk that adverse physical conditions may
not have been revealed by its investigation. The limitations and “AS IS”
provisions of this Paragraph 8.2 specifically do not apply to the express
exceptions to the release granted to Seller in Paragraph 4.8 hereof.

                9.             Liabilities Not Assumed. Except for obligations
under the Access Rights and Easements arising from and after Closing, and as
otherwise expressly set forth in this Agreement, Purchaser shall not assume or
be responsible for any liabilities of Seller.

                10.          Access Rights and Easements.

                               At Closing, Seller shall assign, to the extent
assignable, and, subject to the terms of Paragraph 16.2 below, Purchaser shall
assume the Access Rights and Easements listed on Schedule 1.2 pursuant to an
executed blanket assignment in the form of Schedule 10 hereto. Seller has
provided copies of the Access Rights and Easements to Purchaser.




10

--------------------------------------------------------------------------------




                11.          Access to Information. Upon full execution hereof,
Seller will permit Purchaser to have reasonable access to the Timberlands and to
the Maps and Records, whether located in Seller’s Seattle office or elsewhere,
provided, however, that any such access must be coordinated through Michael
Yeager in Seller’s Seattle office. Seller shall provide Purchaser with access to
all other materials reasonably requested by Purchaser. Purchaser and its
employees, agents and consultants shall have the right, at Purchaser’s sole cost
and expense, to enter onto the Timberlands prior to Closing to conduct such
inspections of the Assets, document reviews, and tests as Purchaser deems
reasonable; provided, however, that such access must be coordinated through
Michael Yeager in Seller’s Seattle office.

                12.          Confidentiality; Public Announcements; Return of
Information. Subject to the provisions of Paragraph 12.3 below:

                                12.1        Neither Seller nor Purchaser shall
disclose the content or substance of this Agreement to any individual, firm,
partnership, corporation, entity, governmental authority, or other party except
advisors, agents, lenders and representatives assisting each respective party in
connection with this transaction, and except government agencies and other third
parties to whom notice must be given or from whom consent must be obtained in
order to complete the transactions described herein, until such disclosure is
agreed upon in writing and then only to accomplish the consents and approvals
required hereunder.

                                12.2        No press releases or other public
statements concerning this Agreement or the transactions contemplated hereby
shall be made by either party without the prior written approval of the other,
provided such approval shall not be unreasonably withheld or delayed; provided
further that the parties shall cooperate in good faith with respect to issuing a
joint press release at or prior to Closing. Seller acknowledges that this
transaction constitutes a “material transaction” for Purchaser with respect to
disclosure requirements and Purchaser’s press release will include disclosure of
the Purchase Price. Seller agrees that upon the full execution of this
Agreement, Purchaser may issue a press release regarding this transaction so
long as the Purchase Price is not disclosed, and upon Closing Purchaser may
issue a press release regarding this transaction including disclosure of the
Purchase Price; provided, however, that Seller must approve the form and content
of any such press release prior to its issuance, such approval not to be
unreasonably withheld

                                12.3        Each party hereto, its
representatives, agents and employees shall hold in strict confidence and shall
not use or disclose to any person or organization any information or data
concerning this Agreement or the transaction contemplated hereby except to the
extent that (i) said information has been published or constitutes a matter of
public knowledge or record; (ii) such disclosure is reasonably necessary for
communications with and reporting to the Board of Directors or other governing
body of either party or reasonably appears to be required by a governmental
agency having jurisdiction over the parties; (iii) such information is necessary
in connection with any suit brought to enforce the obligations of any party
hereunder; or (iv) if based upon the legal opinion of counsel for the disclosing
party, that such counsel reasonably believes that disclosure is necessary or
desirable to avoid conflict with or violation of any applicable law, rule, or
regulation.




11

--------------------------------------------------------------------------------




                                12.4        In the event of termination of this
Agreement for whatever reason, Purchaser will return all originals and copies of
documents, work papers and other material obtained hereunder, whether obtained
before or after the execution hereof (subject to retention of true copies for
litigation purposes as applicable), and Purchaser agrees that it will not
disclose or divulge any such information to any other person without Seller’s
written consent, and will use its best efforts to keep any information so
obtained confidential; provided, however, that (i) Purchaser may disclose this
information to its employees, attorneys, accountants and prospective lenders who
need to know such information in connection with this transaction and who have
been informed of Purchaser’s obligation to maintain the information as
confidential; and (ii) Purchaser shall not be obligated to treat as confidential
any information which was known to it at the time of disclosure or which becomes
publicly known or available thereafter or is rightfully received by Purchaser
from a third party.

                13.          Exchange.  Seller may wish to complete this
transaction as part of a Section 1031 tax-deferred exchange. Purchaser agrees to
cooperate with Seller in documenting and completing such exchange by agreeing
that Seller may transfer Seller’s rights and obligations under this Agreement to
Seller’s Qualified Intermediary, in Seller’s sole discretion, provided that such
assignment, if made, shall not release Seller from its obligations under this
Agreement. Purchaser agrees to accept Seller’s Qualified Intermediary as the
assigned Seller of the Property described in this Agreement. Purchaser shall
incur no additional expense or liability by such cooperation. Purchaser may wish
to complete this transaction (or portion thereof) as part of a Section 1031
tax-deferred exchange. Seller agrees to cooperate with Purchaser in documenting
and completing such exchange by agreeing that Purchaser may transfer all or any
portion of Purchaser’s rights and obligations under this Agreement to
Purchaser’s Qualified Intermediary or Exchange Accommodation Titleholder (as
defined in Rev. Proc. 2000-37), in Purchaser’s sole discretion, provided that
such assignment, if made, shall not release Purchaser from its obligations under
this Agreement. Seller agrees to accept Purchaser’s Qualified Intermediary or
Exchange Accommodation Titleholder as the assigned Purchaser of the Property
described in this Agreement. Seller shall incur no additional expense or
liability by such cooperation.

                14.          Closing.

                                14.1        Conditions to Purchaser’s
Obligations. The obligations of Purchaser to perform this Agreement are subject
to the satisfaction, in all material respects on or before the Closing Date or
the date indicated for any such contingency listed below (whichever is earlier),
of each of the following conditions and any other conditions to Purchaser’s
obligations hereunder specified elsewhere in this Agreement, unless waived in
writing by Purchaser in its sole discretion:

                                                 (a)        Material
Inaccuracies. Seller’s representations and warranties shall be true and correct
in all material respects on and as of the Closing Date as though made on and as
of the Closing Date and Seller shall deliver a certificate to that effect at
Closing.




12

--------------------------------------------------------------------------------




                                                (b)        Performance of
Obligations. Seller shall have performed all obligations required to be
performed by it prior to or on the Closing Date under this Agreement.

                                                (c)        Title Insurance
Commitment. At Seller’s expense, Purchaser shall have received a binding
commitment from Transnation Title Insurance Company for the issuance of the
Title Policy, and any special endorsements thereto reasonably required by
Purchaser (which special endorsements shall be at Purchaser’s expense), subject
only to the Permitted Exceptions. It shall be reasonable for Purchaser to
require a special endorsement to the Title Policy which insures that the
Declaration (as defined in Section 14.1(h) below) and the Murray Pacific Habitat
Conservation Plan (“HCP”), Amended HCP, Implementation Agreement and Amended
Implementation Agreement, as described in the Declaration, do not affect or bind
the Timberlands or any portion thereof.

                                                (d)        Suits, Actions or
Proceedings. No suit, action, arbitration or other proceeding shall be pending
before any court or governmental agency, which may result in the restraint or
prohibition of the consummation of the transactions contemplated by this
Agreement, or which could reasonably be expected to have a material adverse
effect on the value of the Assets or the use of the Timberlands as commercial
timberlands, and all governmental and regulatory approvals and clearances which
are required to consummate such transactions, if any, shall have been obtained.

                                                (e)        Casualty, Loss or
Condemnation. The Timberlands shall not have become subject, subsequent to the
date of this Agreement and prior to the Closing Date, to physical damage by
fire, flood, windstorm, earthquake or other similar occurrence, or to any
condemnation proceeding, which causes or may result in a diminution in the value
of the Timberlands by at least $800,000. If Purchaser elects to waive the
condition set forth in this Paragraph 14.1(e), or if any material casualty or
condemnation loss diminishes the value of the Timberlands by less than $800,000,
the Purchase Price shall be reduced to reflect the diminution in value resulting
or expected to result from the casualty or condemnation, in which event Seller
shall be entitled to retain any compensation awards, insurance proceeds or other
payment or relief resulting from such casualty or condemnation. If the parties
cannot agree upon the extent of the diminution in value, the determination shall
be made by an independent expert mutually agreed upon by the parties. The
foregoing notwithstanding, if the amount of the casualty or condemnation loss
diminishes or is expected to diminish the value of the Timberlands, by $25,000
or less, there shall be no adjustment to the Purchase Price; provided, however,
that in such event Purchaser shall be entitled to receipt and assignment of any
compensation awards, insurance proceeds or other payment or relief resulting
from such casualty or condemnation.




13

--------------------------------------------------------------------------------




                                                (f)         Due Diligence
Review.  Purchaser may, at Purchaser’s sole cost and expense, conduct a due
diligence review of the Maps and Records, Access Rights and Easements, and the
following conditions affecting or pertaining to the Timberlands: environmental,
title, access, endangered or threatened species and any nesting site(s) or
habitat thereof or waterways containing any such species, and “owl circles,“
such due diligence review to be completed not later than the date that is ten
(10) business days after the date of mutual execution and delivery of this
Agreement. Purchaser’s due diligence review may include review and analysis of
all documentation, determinations, reports, files and studies of any state or
other governmental agency relating to endangered or threatened species, or any
nesting site(s) or habitat thereof or waterways containing any such species, or
any “owl circles” on or affecting the Timberlands. Purchaser’s obligations to
consummate the transactions described herein are subject to and conditioned upon
Purchaser’s acceptance of the findings of such due diligence review in
Purchaser’s sole good faith discretion. In the event Purchaser fails to give
notice to Seller of Purchaser’s nonacceptance of its due diligence review by the
expiration of the 10 business day due diligence contingency period, Purchaser
shall be deemed to have waived this condition to Closing.

                                                (g)        Approval of
Continuance Request.  Purchaser’s request for continuance of the forestland or
timberland designation or classification of the Timberlands shall have been
granted by the Lewis County Assessor at or prior to Closing.

                                                (h)        Removal of
 Declaration of Covenant from Timberlands. Prior to Closing, the Declaration of
Covenant recorded under Lewis County Rec. No. 9313627, as amended by Amendment
recorded under Lewis County Rec. No. 9512060 (the “Declaration”), relating to
the Murray Pacific HCP, Amended HCP, Implementation Agreement, and Amended
Implementation Agreement, shall be removed from title with respect to the
Timberlands and all portions thereof by a recorded release or other
documentation reasonably satisfactory to Purchaser and the underwriters for
Transnation Title Insurance Company (“Release”). Purchaser shall be deemed to
have a reasonable basis to disapprove such release or other documentation if it
is revocable, conditional, effective on a date later than the date of its
recordation, or is not signed by all necessary parties. If this condition to
Closing has not been satisfied by January 9, 2004, the Closing Date shall be
automatically extended to allow said contingency to be satisfied, provided that
the Closing Date shall not be extended beyond January 30, 2004. Seller shall use
its reasonable efforts to cause the Release to be timely signed and recorded.
Seller agrees to be a party to the Release. If this condition to Closing is
satisfied, the Declaration shall not show as an exception on Purchaser’s title
policy.

                In the event any of the above conditions to Purchaser’s
obligations hereunder are not satisfied or waived by Closing or the earlier
dates indicated above, Purchaser will have the right, exercisable at Purchaser’s
sole election, to terminate this Agreement, whereupon the Earnest Money will be
refunded to Purchaser and no party hereto will have any further rights, duties
or obligations hereunder other than those which expressly survive a termination
hereof.

                                14.2.        Conditions to Seller’s Obligations.
The obligations of Seller to perform this Agreement are subject to the
satisfaction, in all material respects on or before the Closing Date, of each of
the following conditions and any other conditions to Seller’s obligations
hereunder specified elsewhere in this Agreement, unless waived in writing by
Seller in its sole discretion:




14

--------------------------------------------------------------------------------




                                                (a)        Material
Inaccuracies. Purchaser’s representations and warranties shall be true and
correct in all material respects on and as of the Closing Date and Purchaser
shall have delivered a certificate to that effect at Closing.

                                                (b)        Performance of
Obligations. Purchaser shall have performed all obligations required to be
performed by it prior to or on the Closing Date under this Agreement.

                                                (c)        Suits, Actions or
Proceedings. No suit, action, arbitration or other proceedings shall be pending
before any court or governmental agency which may result in the restraint or
prohibition of the consummation of the transactions contemplated by this
Agreement, and all governmental and regulatory approvals and clearances which
are required to consummate such transactions, if any shall have been received.

                In the event any of the above conditions to Seller’s obligations
hereunder are not satisfied or waived by Closing, Seller will have the right,
exercisable at Seller’s sole election, to terminate this Agreement, whereupon
the Earnest Money will be refunded to Purchaser and no party hereto will have
any further rights, duties or obligations hereunder other than those which
expressly survive a termination hereof.

                                14.3        Prorations. All real property taxes
shall be prorated to the Closing Date.

                                14.4       Closing Costs.

                                                (a)        At Closing Seller
shall pay the following costs and expenses associated with the closing of the
transactions contemplated hereunder:

                                                            (i)        The cost
of the standard owner’s policy or policies of title insurance;

                                                            (ii)        One-half
of escrow fees;

                                                            (iii)        All
transfer, excise, and recording taxes or fees due on the transfer or conveyance
of the Assets, including without limitation real estate excise tax on the
conveyance of the Timberlands; and

                                                            (iv)        Seller’s
Broker’s fees and commissions and Seller’s attorney’s fees.

                                                            (v)        Any and
all compensating or “roll-back” taxes that may become due or assessable as a
result of the removal of the Timberlands or any portion thereof from its present
property tax classification or designation as “timberlands” or “forestland”
prior to Closing or as a result of the inability of Purchaser to obtain a
requested continuance of such classification or designation at Closing based
upon any prior act or omission of Seller.




15

--------------------------------------------------------------------------------




                                                (b)        Purchaser shall pay:

                                                            (i)        One-half
of the escrow fees;

                                                            (ii)        Title
insurance premium attributable to extended coverage, if any, or any
endorsements;

                                                            (iii)        Recording
fees for deeds; and

                                                            (iv)        Purchaser’s
attorneys’ fees.

                                                            (v)        Any and
all compensating or “roll-back” taxes that may become due or assessable as a
result of the removal of the Timberlands or any portion thereof from its present
property tax classification or designation as “timberlands” or “forestland” as
of or after Closing, unless caused by action or failure to act on the part of
Seller.

Except as otherwise provided in this Agreement, each party shall be responsible
for the payment of costs incurred by said party in connection with the
transaction contemplated by this Agreement.

                                14.5        Closing.  At Closing:

                                                (a)        Seller shall deliver
to Purchaser the following:

                                                                (i)        Special
Warranty Deed for the Timberlands in the form attached as Schedule 14.5(a)(i).

                                                                (ii)        Nonforeign
Affidavit to the effect that Seller is not a foreign person as that term is used
in Section 1445 of the Internal Revenue Code;

                                                                (iii)        An
Assignment and Assumption Agreement for the Access Rights and Easements to be
recorded in Lewis County in substantially the form attached hereto as Schedule
10;

                                                                (iv)        A
prepaid binding commitment for a standard coverage Policy of Title Insurance;
and

                                                                (v)        An
Officer’s Certificate regarding representations and warranties.




16

--------------------------------------------------------------------------------




                                                (b)        Purchaser shall
deliver to Seller the following:

                                                                (i)        Executed
copy of the Assignment and Assumption Agreement of the Access Rights and
Easements in substantially the form attached hereto as Schedule 10;

                                                                (ii)        An
Officer’s Certificate regarding representations and warranties; and

                                                                (iii)        The
Purchase Price.

                At least ten (10) business days prior to Closing, Seller and
Purchaser shall complete and sign appropriate Real Estate Excise Tax Affidavit
with respect to the conveyance of the Timberlands in which Purchaser covenants
that it will request continuance of the present “timberlands” or “forestland”
property tax classification of the Timberlands, and Purchaser may then, prior to
Closing, submit such Real Estate Excise Tax Affidavits to the County Assessor to
obtain approval of the continuance request.

                At Closing Seller and Purchaser shall sign and deliver into
escrow notices to the State Department of Natural Resources (“DNR”), on DNR
approved forms, wherein notice is given by Seller to the DNR of the assignment
to Purchaser of the approved Forest Practices Application to be assigned to
Purchaser under this Agreement, and Purchaser affirms, as the new landowner,
timber owner and operator, that it agrees to be bound by all conditions on such
approved Forest Practices Application. Upon Closing, such notices shall be
transmitted to the DNR.

                15.          Indemnification.        Seller shall defend and
indemnify Purchaser and hold it harmless from any claim, damage, liability,
loss, cost, deficiency, judgment or expense (reference to “expense” shall
include, without limitation, reasonable attorneys’ fees and other costs and
expenses incident to any actions, suits, proceedings or investigations or the
defense of any claims, whether prior to or at trial or in appellate proceedings)
(i) arising out of, resulting from or relating to claims by third parties
arising out of any acts or omissions of Seller prior to Closing or any injuries,
accidents, occurrences, activities or events occurring on the Timberlands prior
to Closing, and (ii) for obligations or liabilities arising or accruing with
respect to the Assets prior to the Date of Closing. Purchaser shall defend and
indemnify Seller and hold it harmless from any claim, damage, liability, loss,
cost, deficiency, judgment or expense (reference to “expense” shall include,
without limitation, reasonable attorneys’ fees and other costs and expenses
incident to any actions, suits, proceedings or investigations or the defense of
any claims, whether prior to or at trial or in appellate proceedings) (i)
arising out of, resulting from or relating to claims by third parties arising
out of any acts or omissions of Purchaser for activities conducted by Purchaser
or its employees, agents or contractors inspecting the Timberlands prior to
Closing or any injuries, accidents, occurrences, activities or events occurring
on the Timberlands after Closing (except to the extent caused by Seller or its
agents, contractors or employees), and (ii) for obligations or liabilities
arising or accruing with respect to the Assets after the Date of Closing.
Purchaser’s and Seller’s respective defense and indemnity obligations under this
Paragraph 18 shall survive Closing.




17

--------------------------------------------------------------------------------




                16.          Closing and Post-Closing Adjustments and
Post-Closing Matters.

                                16.1          Reforestation Obligations.  Seller
shall complete prior to Closing all statutory reforestation obligations it may
have with respect to the Timberlands, except as expressly provided in the
following sentence. Seller and Purchaser acknowledge and agree that
approximately 65 acres of the Timberlands located in the area shown on the map
attached hereto as Exhibit “B” are subject to reforestation obligations that
Seller will not complete prior to Closing. Purchaser agrees to assume this
reforestation obligation as to said approximate 65 acres; provided, however,
Seller agrees to provide to Purchaser, at Seller’s sole cost and expense, 26,000
suitable planting stock elevation and geographic zone Douglas-fir seedlings to
fulfill such reforestation obligations; and provided, further, that Purchaser
shall receive a credit at closing in the amount of $6,000 which the parties
approximate is the cost of planting such seedlings.

                                16.2          Third Party Consents.
  Notwithstanding anything to the contrary in this Agreement, the Access Rights
and Easements identified on Schedule 16.2  require the consent or approval of a
third party, and if such consent is not obtained prior to Closing, such Access
Rights and Easements for which required consent has not been obtained shall be
assigned to Purchaser at Closing on the following basis, terms and
conditions: (1) Seller shall assign such Access Rights and Easements subject to
and effective only at such time as such consent is obtained; (2) Seller shall
continue to use reasonable and diligent efforts, at its cost and expense, to
obtain any such consent or approval after the Closing Date; (3) until such time
as such consent has been obtained, Seller will cooperate in all reasonable
respects with the Purchaser in any lawful and economically feasible arrangement
to provide that the Purchaser shall receive the interest of the Seller in the
benefits under any such Access Rights and Easements (except that any such
arrangement shall not require performance by Seller as agent) provided that the
Purchaser shall undertake to and shall pay or satisfy the corresponding
liabilities for the enjoyment of such benefit to the extent Purchaser would have
been responsible therefor if such consent or approval had been obtained; and (4)
Purchaser shall have no obligations or liabilities under or with respect to
such Access Rights and Easements until the earlier of (i) the date such consent
is obtained and (ii) the date that Purchaser receives the benefits thereunder,
and then only for obligations or liabilities arising thereunder or with respect
thereto after such date. If this transaction closes on the foregoing basis, the
Assignment and Assumption Agreement pertaining to any such Access Rights and
Easements where such required consent has not been obtained as of Closing, shall
contain appropriate provisions consistent with the provisions of this Paragraph
16.2.




18

--------------------------------------------------------------------------------




                17.          Miscellaneous.

                                17.1          Further Assurances. If, at any
time after the Closing Date, either party shall consider or be advised that any
further instruments or assurance or any other things are necessary or desirable
to carry out the terms of this Agreement, the other party shall execute and
deliver all such instruments and assurances and do all things reasonably
necessary and proper to carry out the terms of this Agreement.

                                17.2          Integration. This Agreement and
the documents delivered pursuant hereto contain the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
negotiations. None of the parties shall be bound by nor shall be deemed to have
made any representations, warranties or commitments except those required to be
made by the terms of this Agreement, or those which are contained herein or in
the documents delivered pursuant hereto.

                                17.3          Counterparts. This Agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original instrument, and all such counterparts together shall constitute one
Agreement.

                                17.4          Severability. Any term or
provision of this Agreement that is invalid or unenforceable in any jurisdiction
shall, as to that jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without rendering invalid or unenforceable the remaining
terms and provisions of this Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any term or provision of this Agreement is so broad as to be
invalid or unenforceable, the provision shall be interpreted to be only so broad
as is valid or enforceable. Subject to the foregoing provisions of this
Paragraph 20.4, if any term or provision of this Agreement is invalid or
unenforceable for any reason, such circumstances shall not have the effect of
rendering such term or provision invalid or unenforceable in any other case or
circumstance.

                                17.5          Successors and Assigns. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

                                17.6          Governing Law. This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Washington.

                                17.7          Assignment. Except as expressly
permitted pursuant to Paragraph 13, neither party may assign its rights
hereunder prior to the Closing without the prior written consent of the other,
which may be withheld for any reason.

                                17.8          Captions and Paragraph Headings.
The headings used in this Agreement are for convenience only and shall not
affect the construction of any of the terms of this Agreement.




19

--------------------------------------------------------------------------------




                                17.9          Notices. Notices under this
Agreement shall be in writing and shall be effective when actually delivered or,
if mailed, on the earlier of receipt (or refusal of receipt) or three (3)
business days after being deposited, postage prepaid, in the United States’
mails as certified mail, return receipt requested, directed to the other party
at the address set forth below, or, if sent via facsimile transmission, on the
date such facsimile transmission to the facsimile number of the other party set
forth below is confirmed by machine-printed confirmation of the sender’s
facsimile machine. The address or facsimile numbers for notices to a party
hereunder may be changed by such party by written notice to the other party.  

If to Seller:   Plum Creek Timberlands, L.P.     999 Third Avenue, Suite 4300  
  Seattle, WA 98104     Attention: Sheri L. Ward, Director Law     Facsimile:
(206) 467-3799       If to Purchaser:   Pope Resources, L.P.     19245 Tenth
Avenue Northeast     Poulsbo, WA  98370-0239     Attn:  John Shea, Director of
Business Development     Facsimile:  (360) 697-1156       With a Copy to:   
Warren Koons, Esq.     Davis Wright Tremaine LLP     777 – 108th Ave. NE, Suite
2300     Bellevue, Washington 98004-5149     Facsimile: (425) 646-6199      

                                17.10         Time is of the Essence. Time is of
the essence of this Agreement.

                                17.12.        Default. If either party defaults
(that is, fails to perform the acts required of it) in its contractual
performance herein or breaches any of its representations or warranties
contained herein, the non-defaulting party, subject to the following paragraph,
shall be entitled to exercise all rights and remedies available to it at law or
equity, including but not limited to specific performance pursuant to the terms
of this Agreement, damages or rescission. If the non-defaulting party seeking
damages or rescission is the Purchaser, the Earnest Money, together with any
interest thereon, shall be refunded.




20

--------------------------------------------------------------------------------




                Purchaser acknowledges that if Purchaser fails to purchase the
Assets so as to constitute a default by Purchaser hereunder, for any reason
other than the breach of Seller, Seller shall be entitled to forfeit the Earnest
Money as compensation for the detriment resulting from the removal of the
Property from the market, and entering into this Agreement rather than selling
to other potential purchasers. Therefore, in the event of Purchaser’s failure to
purchase the Assets so as to constitute Purchaser’s default hereunder, Seller
shall have, as Seller’s sole and exclusive remedy, the right to receive the
Earnest Money, together with any interest thereon, which sum shall represent
liquidated damages for breach and not a penalty therefor. The parties
acknowledge and agree that the Earnest Money is presently a reasonable estimate
of Seller’s damages, considering all of the circumstances existing on the date
of this Agreement, including the relationship of the sum to the range of harm to
Seller that reasonably could be anticipated and the expectation that proof of
actual damages would be impractical or extremely difficult. Factors taken into
consideration by the parties include Seller’s loss of opportunity during the
pendency of this Agreement to sell the Assets to others on better terms, or at a
higher price; Seller’s risk of loss of a bargain if the market turns negative;
Seller’s damages related to its continuing obligations for the payment of taxes
and insurance; and Seller’s loss of earnings on the amount of the purchase price
resulting from a delay in closing. Purchaser hereby waives all rights or
benefits of any law, rule or regulation, now or hereafter existing, which would
allow Purchaser, following Purchaser’s failure to purchase the Assets so as to
constitute Purchaser’s default, to claim a refund of the Earnest Money, together
with any interest thereon, as unearned earnest money, a penalty or for any other
purpose. Seller hereby waives all rights, remedies and claims, other than
forfeiture of the Earnest Money that Seller may otherwise have for Purchaser’s
failure to purchase the Assets so as to constitute a default by Purchaser under
this Agreement.

                                17.13   Schedules Incorporated.  The schedules
attached to this Agreement (“Schedules”) are incorporated herein by reference: 

 

Schedule   Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.2   Access Rights and Easements       4.13   Unrecorded Contracts, Agreements,
FPAs, etc.       14.5(a)(i)   Form of Special Warranty Deed for Washington      
10    Assignment of Access Rights and Assumption Agreement       16.2   Third
Party Consents for Assignment of Access Rights and Easements

 

                                17.14   Costs and Expenses. Except as otherwise
expressly provided in this Agreement, each party to this Agreement shall pay its
own costs and expenses (including, without limitation, the fees and expenses of
its agents, representatives, counsel and accountants) incurred in connection
with the closing of the transactions contemplated under this Agreement.

                                17.15   Attorneys Fees and Other Costs. If
either party initiates any proceeding in law, equity or arbitration concerning
this Agreement or any of its provisions, the party that substantially prevails
in such proceeding shall be paid by the party not so prevailing therein all
costs and expenses incurred in such proceeding, including reasonable attorneys’
fees at the pretrial, trial and appellate levels as determined by the court or
courts considering the matter.




21

--------------------------------------------------------------------------------




                                17.16   No Third Party Beneficiaries.  This
Agreement is made and entered into for the sole protection and legal benefit of
the parties and, subject to the restrictions on assignment set forth herein,
their respective successors and assigns, and no other person or entity shall be
a direct or indirect legal beneficiary of, or have any direct or indirect cause
of action or claim in connection with, this Agreement.




22

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have executed this
instrument the day and year first above written.

PLUM CREEK TIMBERLANDS, L.P.

    By Plum Creek Timber I, L.L.C., Attest       Its General Partner  

                By ____________________________ By:
_______________________________   James A. Kraft   Sheri L. Ward, Assistant
Secretary   Senior Vice President, General Counsel       and Secretary          
  POPE RESOURCES, A Delaware Limited Partnership             By:
________________________________       David L. Nunes       CEO    




23

--------------------------------------------------------------------------------




EXHIBIT “A” 

That certain real property located in Lewis County, Washington described as
follows:

Township 12 North, Range 4 East, W.M.

 

  Section 36: ALL; Except that portion of the S1/2 lying Southerly of the
following described line:  

  BEGINNING at a point on the West line of said Section 36, which is 657.4 feet
South of the West quarter corner thereof; thence Southeasterly to the South
quarter corner of said Section; thence Northeasterly to a point on the East line
of said Section which is 662.34 feet South of the East quarter corner thereof
and the terminus of said line.

                        

Township 13 North, Range 4 East, W.M.

      Section 36: NE1/4, SW1/4 and SE1/4.     Township 13 North, Range 5 East,
W.M.       Section 16: ALL       Section 18: That portion of the SE1/4NE1/4
lying within a 50 foot wide strip of land, the centerline of which is described
as follows:     BEGINNING at a point on the East line of said subdivision which
is 1109 feet North of the Southeast corner thereof; thence South 80°30’ West a
distance of 67 feet; thence on a curve to the left having a radius of 146.2 feet
a distance of 141.2 feet; thence South 24°  West a distance of 89 feet; thence
on a curve to the right having a radius of 287.9 feet a distance of 370 feet;
thence North 82°  West a distance of 116 feet to the Southerly line of the right
of way of the Tacoma and Eastern Railway and the terminus of said centerline.  
  ALSO that portion of the E1/2SE1/4NE1/4 lying Southerly of the Tacoma and
Eastern Railway right of way and Northerly of the above described property.    
  Section 22:           S1/2SW1/4 and S1/2SE1/4       Section 26: ALL      
Section 27: E1/2




24

--------------------------------------------------------------------------------




  Section 29: That portion of the NW1/4 lying Northerly of the St. Regis Paper
Company Logging Road as described in deed recorded April 15, 1959 under
Auditor’s File No. 598947.       Section 34: NE1/4, N1/2NW1/4, S1/2SW1/4,
NE1/4SE1/4 and S1/2SE1/4.       Section 35: N1/2NW1/4 and NW1/4NE1/4.




25

--------------------------------------------------------------------------------




[image001.gif]   EXHIBIT “B”   Reforestation Map




26

--------------------------------------------------------------------------------




SCHEDULE 1.2

Access Rights and Easements 

 

Grantor Grantee Date Recording Info.         State of
Washington, DNR Plum Creek Timber
Company, L.P. 11/28/1990 Rec. 12/13/90
AF# 9013191, Vol.459, Pg.
557, subsequently amended
under Easement No. 50-
51161, AF#3127415,
recorded 12/12/2001         Burlington
Northern Railroad
Company State of Washington,
DNR 4/10/84 AF#922072, Rec. 4/16/84,
Vol. 283, Pg. 824         Northern Pacific
Railway Company State of Washington,
DNR 6/30/66 AF#697932. Rec. 7/14/66,
Vol.446, Pg. 837         Murray Pacific
Corporation State of Washington,
DNR 11/3/93 AF#9316199, Rec. 11/3/93
Vol.574, Pg. 744         Milwaukee Land
Company; Northern
Pacific Railway
Company; West
Tacoma Newsprint
Company; United
States Plywood
Corporation State of Washington,
DNR 2/14/67 AF#715221, Rec. 9/7/1967
Vol. 454, Pg. 532         Boise Cascade
Corporation State of Washington,
DNR 1/12/77 AF#825376, Rec. 1/19/77
Vol. 134, Pg. 374         Murray Pacific
Corporation State of Washington,
DNR 8/8/79 AF#867261, Rec. 8/21/79
Vol. 194, Pg. 810




27

--------------------------------------------------------------------------------




Chicago,
Milwaukee, St.
Paul and Pacific
Railroad Company State of Washington,
DNR 10/8/79 Rec. 3/17/80
Vol. 205, Pg. 787         St. Regis Paper
Company Northern Pacific
Railway Company 6/30/64 AF#669471
Vol. 435, Pg. 472         St. Regis Paper
Company Northern Pacific
Railway Co. 8/19/60 Rec. 9/30/60
Vol. 33, Pg.589
AF#617389         United States
Plywood Corp. Northern Pacific
Railway Co. 5/24/65 Recorded 6/4/65
Vol.439/Pg.727
AF#680424




28

--------------------------------------------------------------------------------




SCHEDULE 4.13

Unrecorded Contracts, Agreements, FPAs

1.             Forest Practices Application/Notification No. 2510283 dated
November 5, 2002




29

--------------------------------------------------------------------------------




SCHEDULE 14.5(a)(i)

Form of Special Warranty Deed

After recording return to:
TRANSNATION TITLE INSURANCE COMPANY
1200 Sixth Avenue, Suite 1910
Seattle, WA 98101
Attn: Kim Azure
File No. _____________________ (slw)

SPECIAL WARRANTY DEED

Grantor:  PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership
Grantee:  POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
Legal Description (abbreviated): ______________________________________
Assessor’s Tax Parcel ID #: __________________________________________

                KNOW ALL PERSONS BY THESE PRESENTS: That PLUM CREEK TIMBERLANDS,
L.P. a Delaware limited partnership, successor by merger to Plum Creek Timber
Company, L.P., a Delaware limited partnership, qualified to do business and to
own property in the State of Washington with its principal place of business
located in Seattle, Washington, GRANTOR, in consideration of the sum of Ten and
00/100 Dollars ($10.00) and other good and valuable consideration, the receipt
of which is hereby admitted, does hereby grant, bargain, sell, convey and
confirm unto POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP, whose address is
19245 10th Avenue NE, Poulsbo, Washington 98370-0239, hereinafter referred to as
GRANTEE, and to its successors and assigns, FOREVER, the real property situated
in the County of Lewis, State of Washington, described on Exhibit “A” attached
hereto and incorporated herein by this reference as though fully set forth.

                SUBJECT TO only those encumbrances listed on the attached
Exhibit “B” [Exhibit “B” would be the recorded Permitted Exceptions.]]

                TOGETHER, with all and singular the tenements, hereditaments and
appurtenances thereto belonging or in anywise appertaining.

                And the said GRANTOR, for itself and its successors, further
hereby covenants that it will forever WARRANT and DEFEND all right, title, and
interest in and to said premises, and the quiet and peaceable possession
thereof, unto the said GRANTEE, its successors and assigns, against the acts and
deeds of said GRANTOR, and all and every person and persons whomsoever lawfully
claiming or to claim by, through or under GRANTOR .




30

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, said GRANTOR has caused its limited
partnership name to be subscribed and its seal to be affixed, by its proper
officers, thereunto duly authorized, on this ______ day of January, 2004.

 

  PLUM CREEK TIMBERLANDS, L.P.     Attest: By Plum Creek Timber I, L.L.C.,    
General Partner             By  ___________________________   By
 ___________________________     Sheri L. Ward, Assistant       Rick R. Holley,
President     Secretary       and Chief Executive Officer




31

--------------------------------------------------------------------------------




ACKNOWLEDGMENT     STATE OF WASHINGTON   )    )ss: COUNTY OF KING )    

                On this _____ day of _______________, 200__, before me
personally appeared Rick R. Holley and Sheri L. Ward, to me known to be the
President and Chief Executive Officer and the Assistant Secretary, respectively,
of Plum Creek Timber I, L.L.C., general partner of Plum Creek Timberlands, L.P.,
the limited partnership that executed the within and foregoing instrument, and
acknowledged the said instrument to be the free and voluntary act and deed of
said limited partnership for the uses and purposes therein mentioned, and on
oath stated that they were authorized to execute said instrument on behalf of
the limited partnership and that the seal affixed is the seal of said limited
partnership.

                IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year last above written.

 

   ————————————————————   Notary Public in and for the   State of Washington  
Residing at __________________________   My Commission Expires ________________
  Printed Name: _____________________




32

--------------------------------------------------------------------------------




SCHEDULE 10

Form of Assignment of Access Rights and Easements

After Filing Return To:
Warren Koons
Davis Wright Tremaine LLP
777 – 108th Ave. NE, Suite 2300
Bellevue, WA 98004-5149

                                      Assignment of Access Rights and Easements
and Assumption Agreement

Assignor:              PLUM CREEK TIMBERLANDS, L.P., a Delaware limited
partnership
Assignee:              POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
Ref. Nos. of Documents Assigned: ____________________________________________

                This Assignment of Access Rights and Easements and Assumption
Agreement (this “Assignment”), is made the ____ day of January, 2004, between
PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership (the “Assignor”),
whose address is 999 Third Avenue, Suite 2300, Seattle, Washington 98104, and
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP (the “Assignee”), whose address
is 19245 Tenth Avenue Northeast, Poulsbo, Washington 98370-0239;

                WHEREAS, by Timberland Purchase and Sale Agreement for the
Morton, Washington Timberlands between the Assignor and the Assignee, dated
December __, 2003 (the “Purchase and Sale Agreement”) and subsequent documents
conveying the Assets described therein, Assignee purchased certain real
property, and all rights and appurtenances associated therewith located in Lewis
County, Washington; and

                WHEREAS, Assignor and Assignee desire that Assignor’s right,
title and interest in, to and under certain access rights and easements located
in Lewis County, Washington, be assigned to Assignee, as part of the transfer
and conveyance of the Assets to Assignee pursuant to the Purchase and Sale
Agreement.

                NOW, THEREFORE, the parties hereto, for good and valuable
consideration and in accordance with the terms of the Purchase and Sale
Agreement, hereby agree as follows:

                1.             Assignor assigns, transfers, and sets over to
Assignee all of Assignor’s right, title and interest in, to and under the
rights-of-way, easements, use agreements and other access rights appurtenant to,
relating to or benefiting the Timberlands (as hereinafter defined), as such
rights-of-way, easements, use agreements and other access rights were granted to
or reserved by Assignor or its predecessors in interest and as are further
described on Exhibit “A” attached hereto and incorporated herein by this
reference as though fully set forth (the “Access Easements”). Assignee may, at
its option, record this Assignment in the real property records of Lewis County,
Washington.




33

--------------------------------------------------------------------------------




                2.             Assignor assigns, transfers, and sets over to
Assignee all of Assignor’s right, title and interest in, to and under any and
all other rights-of-way, easements, use agreements and other access rights
presently held or claimed by Assignor in Lewis County, Washington, which are
appurtenant and provide access to or otherwise benefit the real property being
concurrently conveyed by Assignor to Assignee and legally described on the
attached Exhibit B (the “Timberlands”).

                3.             Assignee hereby accepts this Assignment of the
Access Easements and assumes and agrees to be bound by and perform all of the
Assignor’s obligations and liabilities arising under the Access Easements after
the date of this Assignment.

                4.             Notwithstanding anything to the contrary in this
Assignment, (1) this Assignment (including Assignee’s obligations and
liabilities) shall automatically be effective as to any such Access Easement for
which third party consent to this assignment is required and has not yet been
obtained (the “Unconsented To Access Easements”) at such time, and only at such
time, as the required third party consent to its assignment is obtained; (2)
Assignor shall use reasonable and diligent efforts, at its cost and expense, to
obtain any such required consent or approval for this assignment of any
Unconsented To Access Easement; (3) until such time as such consent has been
obtained, Assignor will cooperate in all reasonable respects with the Assignee
in any lawful and economically feasible arrangement to provide the Assignee with
the benefits of the Assignor’s interest in or under any such Unconsented To
Access Easement (except that any such arrangement shall not require performance
by Assignor as agent) provided that the Assignee shall undertake to and shall
pay or satisfy the corresponding liabilities for the enjoyment of such benefits
to the extent Assignee would have been responsible therefor if such consent or
approval had been obtained; and (4) Assignee shall have no obligations or
liabilities under or with respect to any such Unconsented To Access Easement
until the earlier of (i) the date such consent is obtained and (ii) the date
that Assignee receives the benefits under such Unconsented To Access Easement,
and then only for obligations or liabilities arising thereunder or with respect
thereto after such date.

                5.             Assignee hereby agrees to indemnify and hold
harmless Assignor from and against any and all claims, liabilities, obligations,
penalties, causes of action or damages (including attorney’s fees, expenses of
litigation and costs of appeal), if any, arising or accruing under the Access
Easements after the date of this Assignment, or for any claim, loss, damage,
cost or expense resulting from Assignee’s failure to fulfill and perform the
same after the date of this Assignment, or arising out of Assignee’s use and
enjoyment of the Access Easements, or to enforce this indemnification provision.
Assignor hereby agrees to indemnify and hold harmless Assignee from and against
any and all claims, liabilities, penalties, causes of action or damages
(including attorney’s fees, expenses of litigation and costs of appeal), if any,
arising or accruing under the Access Easements prior to the date of this
Assignment, or for any claim, loss, damage, cost or expense resulting from
Assignor’s failure to fulfill and perform the same prior to the date of this
Assignment, or arising out of Assignor’s use and enjoyment of the Access
Easements, or to enforce this indemnification.

                6.             This Assignment shall be interpreted and
construed under the laws of the State of Washington.




34

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties hereto have executed this
Assignment of Access Rights and Easements and Assumption Agreement the day and
year first above written.  

Assignor:     PLUM CREEK TIMBERLANDS, L.P. Attest: By Plum Creek Timber I,
L.L.C., General Partner     By ___________________________ By
______________________________          Sheri L. Ward          Rick R. Holley,
President          Assistant Secretary          and Chief Executive Officer    
    Assignee: POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP           By:
___________________________   Name:  ________________________    Title:
________________________


STATE OF WASHINGTON   )    )ss: COUNTY OF KING )    

                On this ___ day of ______________, 2004, before me personally
appeared RICK R. HOLLEY and SHERI L. WARD, to me known to be the President and
Chief Executive Officer and Assistant Secretary, respectively, of Plum Creek
Timber I, L.L.C., the general partner of Plum Creek Timberlands, L.P., the
partnership that executed the within and foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
partnership for the uses and purposes therein mentioned, and on oath stated that
they are authorized to execute said instrument on behalf of the partnership and
that the seal affixed is the seal of said partnership.

                IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year last above written.

 

   ———————————————————   Notary Public in and for the   State of
__________________________   Residing at _______________________   My Commission
Expires _____________   Printed Name: _____________________




35

--------------------------------------------------------------------------------




STATE OF WASHINGTON   )    )ss: COUNTY OF KING )    

                On this ___ day of ______________, 2004, before me personally
appeared ___________________, to me known to be the ____________________ of Pope
Resources, A Delaware Limited Partnership, the limited partnership that executed
the within and foregoing instrument, and acknowledged the said instrument to be
the free and voluntary act and deed of said limited partnership for the uses and
purposes therein mentioned, and on oath stated that he is authorized to execute
said instrument on behalf of the limited partnership.

                IN WITNESS WHEREOF, I have hereunto set my hand and affixed my
official seal the day and year last above written.

 

  —————————————————————   Notary Public in and for the   State of
__________________________   Residing at _______________________   My Commission
Expires _____________   Printed Name: _____________________




36

--------------------------------------------------------------------------------




SCHEDULE 16.2

Required Consents

1.             Private Road Crossing Agreement between Richard B. Ogilvie,
Trustee of Chicago, Milwaukee, St. Paul & Pacific Railroad Company and
Burlington Northern, Inc., Menasha Corporation and the State of Washington dated
October 8, 1979 and recorded in the records of Lewis County, Washington in
Volume 205, Page 787.




37

--------------------------------------------------------------------------------